Case 1:20-cr-00078-AT Document 189 Filed 03/11/21 Page 1 of 2

U.S. Dep: | Uspc SDNY
DOCUMENT
ELECTRONICALLY FILED

United St
Southern

 

DOC #:

One Saint Andi
New York, New rorx s:vvus

 

March 9, 2021
BY CM/ECF
The Honorable Analisa Torres
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: United States v. Stefvon Eley, 20 Cr. 78 (AT)
Dear Judge Torres:

The Government writes to briefly respond to Defendant Stefvon Eley’s letter dated
February 26, 2021 renewing the defendant’s request that the Court order the Metropolitan
Detention Center (“MDC”) to provide the defendant with extra time to review discovery materials.
(Docket No. 183). For the reasons set forth below, the Government respectfully requests that the
Court should again deny the defendant’s motion without prejudice.

Following communications with BOP representatives after receiving the defendant’s
renewed motion, as of March 9, 2021, BOP has allotted the defendant an additional hour every
day, for a total of 2.5 hours daily, where the defendant can review discovery. In addition, as
mentioned in the Government’s initial response, the defendant can possess and review paper
discovery materials 24 hours per day. Although the defendant’s motion suggests that the defendant
may have difficulty printing materials within MDC, defense counsel can provide printed materials
for the defendant to review at any time. Given that the pretrial motions in this case are not
scheduled to be filed until September 2021, and the trial date is over a year away in May 2022, it
appears that the defendant will have ample opportunity to review the discovery materials in
advance of these deadlines.

  
Hon. Andlasd@ ér@8-cr-00078-AT Document 189 Filed 03/11/21 Page 2 of 2

March 9, 2021
Page 2

In addition, MDC’s current policies regarding inmate movement have been crafted in
accordance with guidance from the Centers for Disease Control and Prevention (“CDC”) to
promote social distancing and to decrease the risk of COVID-19 transmission within the facility.
MDC’s schedule for allowing all inmates daily time to review discovery accounts for these public
health concerns. As of today, the defendant has been allotted an extra hour per day to review
discovery, which is more time than designated for other inmates at MDC. Accordingly, the
defendant’s application for any additional time to review discovery beyond 2.5 hours per day
should be denied.

Respectfully Submitted,

AUDREY STRAUSS
United States Attorney

By: /s/ Emily A. Johnson
Andrew K. Chan / Justin V. Rodriguez
Emily A. Johnson
Assistant United States Attorneys
Southern District of New York
(212) 637-1072 / 2591 / 2409

The Court has reviewed the parties' letters at ECF Nos. 183 and 187. Accordingly, Defendant's request is
DENIED.

SO ORDERED.

Dated: March 11, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
